               Case 3:19-cv-05960-MJP Document 103 Filed 12/14/20 Page 1 of 4




 1
                                                                                    Hon. Marsha Pechman
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8
      MARK HOFFMAN, on behalf of himself
 9    and all others similarly situated,                   CASE NO. 3:19-cv-05960-MJP
                                         Plaintiff,
10                                                         DECLARATION OF JEFFREY N.
                                                           ROSENTHAL IN SUPPORT OF
11                               v.
                                                           DEFENDANT HEARING HELP
12                                                         EXPRESS, INC.’S OPPOSITION
      HEARING HELP EXPRESS, INC.,                          TO PLAINTIFF’S MOTION FOR
      TRIANGULAR MEDIA CORP.,                              LEAVE TO AMEND THE
13
      LEADCREATIONS.COM, LLC and                           COMPLAINT
14    LEWIS LURIE,

15
                                        Defendants.        ORAL ARGUMENT REQUESTED
16

17   I, Jeffrey N. Rosenthal, declare as follows:
18           1.      I am an attorney at law duly licensed to practice before the Commonwealth of
19   Pennsylvania, the State of New Jersey, and the District of Columbia and have been admitted pro
20   hac vice to practice before this Court in this case. I am a partner of the law firm of Blank Rome
21   LLP (“Blank Rome”), attorneys for Defendant Hearing Help Express, Inc. (“HHE”) in the
22   above-entitled action. I have personal knowledge of the facts set forth in this declaration, and if
23   called upon to testify as a witness, I could and would competently testify to the following facts. I
24   submit this declaration in support of HHE’s Opposition to Plaintiff Mark Hoffman’s (“Plaintiff”
25   or “Hoffman”) Motion for Leave to Amend the Complaint (“Motion”). [Dkt. No. 95].
26

27

28    DECLARATION OF JEFFREY N. ROSENTHAL IN                            VAN KAMPEN & CROWE PLLC
      SUPPORT OF OPPOSITION TO MOTION FOR                                 1001 Fourth Avenue, Suite 4050
                                                                          Seattle, Washington 98154-1000
      LEAVE TO AMEND THE COMPLAINT - 1                                             (206) 386-7353
      No. 3:19-cv-05960-MJP
     113461.00602/124193693v.2
               Case 3:19-cv-05960-MJP Document 103 Filed 12/14/20 Page 2 of 4




 1           2.      Discovery in this case began soon after Plaintiff filed his original Complaint in

 2   October of 2019. Plaintiff first served written discovery against HHE in January of 2020. HHE

 3   served written discovery responses, supplemental discovery responses, and over 19,000 pages of

 4   documents. The parties engaged in a lengthy meet and confer process that resulted in HHE

 5   producing these supplemental responses. Moreover, Plaintiff recently served a second set of

 6   documents requests to HHE, to which HHE has responded and produced additional documents.

 7           3.      Discovery continued with HHE serving written discovery on Plaintiff in July of

 8   2020 and several depositions taking place. On July 30, 2020, Plaintiff took the Rule 30(b)(6)

 9   corporate deposition of HHE, in which two individuals were provided to testify—Mr. James

10   Houlihan and Mr. Richard Calligan. I defended these depositions. Attached hereto as Exhibit 1

11   are true and correct copies of excerpts from Mr. Houlihan’s deposition that were not included in

12   Plaintiff’s Motion.

13           4.       Plaintiff also deposed three former HHE employees on August 26, 2020 (Mr.

14   Marc Marion), August 28, 2020 (Ms. Sophie Cormier), and September 23, 2020 (Mr. Justin

15   Moser), respectively. I defended all these depositions. Attached hereto as Exhibit 2 are true and

16   correct copies of excerpts from Ms. Cormier’s deposition.

17           5.      HHE then noticed Plaintiff’s deposition for November 4, 2020, and I took the

18   deposition of Plaintiff that day. Attached hereto as Exhibit 3 are true and correct copies of

19   excerpts from Plaintiff’s deposition.

20           6.      Plaintiff’s counsel has also deposed Defendant Lewis Lurie, which took place on

21   November 19, 2020. I attended Mr. Lurie’s deposition.

22   ///

23   ///

24   ///

25   ///

26   ///

27

28    DECLARATION OF JEFFREY N. ROSENTHAL IN                           VAN KAMPEN & CROWE PLLC
      SUPPORT OF OPPOSITION TO MOTION FOR                               1001 Fourth Avenue, Suite 4050
                                                                        Seattle, Washington 98154-1000
      LEAVE TO AMEND THE COMPLAINT - 2                                           (206) 386-7353
      No. 3:19-cv-05960-MJP
     113461.00602/124193693v.2
               Case 3:19-cv-05960-MJP Document 103 Filed 12/14/20 Page 3 of 4




 1           7.      Plaintiff has also served two third-party subpoenas. One of these subpoenas was

 2   directed to IntriCon, Inc. (HHE’s passive parent entity). IntriCon responded to the subpoena and

 3   produced 85 pages of documents.

 4           I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct.

 6

 7           Executed on December 14, 2020, at Philadelphia, Pennsylvania.

 8

 9
                                              By:
10                                                    Jeffrey N. Rosenthal
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    DECLARATION OF JEFFREY N. ROSENTHAL IN                           VAN KAMPEN & CROWE PLLC
      SUPPORT OF OPPOSITION TO MOTION FOR                               1001 Fourth Avenue, Suite 4050
                                                                        Seattle, Washington 98154-1000
      LEAVE TO AMEND THE COMPLAINT - 3                                           (206) 386-7353
      No. 3:19-cv-05960-MJP
     113461.00602/124193693v.2
               Case 3:19-cv-05960-MJP Document 103 Filed 12/14/20 Page 4 of 4




 1                                        CERTIFICATE OF SERVICE

 2           I, Nicole Metral, hereby certify that on December 14th, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5

 6           TERRELL MARSHALL LAW GROUP                           PARONICH LAW, P.C.
             Beth E. Terrell                                      Anthony I. Paronich
 7           Jennifer Rust Murray                                 350 Lincoln Street, Suite 2400
 8           Adrienne D. McEntee                                  Hingham, Massachusetts 22043
             936 North 34th Street, Suite 300                     Phone: (617) 485-0018
 9           Seattle, Washington 98103-8869                       Fax: (503) 318-8100
             Phone: (206) 816-6603                                Anthony@paronichlaw.com
10           BTerrell@terrellmarshall.com
             JMurray@terrellmarshall.com                           Attorney for Plaintiff
11           AMcentee@terrellmarshall.com
12           Attorneys for Plaintiff
13           Carl J. Marquardt
14           LAW OFFICE OF
             CARL J. MARQUARDT, PLLC
15           1126 34th Avenue, Suite 311
             Seattle, Washington 98122-5137
16           Telephone: (206) 388-4498
             carl@cjmpllc.com
17
             Attorney for Defendant Lewis Lurie and
18
             Defendant LeadCreations.Com, LLC
19
             Edward Maldonado, Admitted Pro Hac Vice
20           MALDONADO LAW GROUP
             2850 S. Douglas Road, Suite 303
21           Coral Gables, Florida 33134
             Telephone: (305) 477-7580
22           eam@maldonado-group.com
23           awclerk@maldonado-group.com

24           Attorney for Defendant Lewis Lurie and
             Defendant LeadCreations.Com, LLC
25
                      Signed at Los Angeles, California this 14th day of December 2020.
26
                                                   /s/ Nicole Metral
27                                                 Nicole Metral
28    DECLARATION OF JEFFREY N. ROSENTHAL IN                             VAN KAMPEN & CROWE PLLC
      SUPPORT OF OPPOSITION TO MOTION FOR                                 1001 Fourth Avenue, Suite 4050
                                                                          Seattle, Washington 98154-1000
      LEAVE TO AMEND THE COMPLAINT - 4                                             (206) 386-7353
      No. 3:19-cv-05960-MJP
     113461.00602/124193693v.2
